Case 20-10343-LSS   Doc 1866   Filed 12/22/20   Page 1 of 12
Case 20-10343-LSS   Doc 1866   Filed 12/22/20   Page 2 of 12

                     EXHIBIT A
                                           Case 20-10343-LSS                                   Doc 1866                      Filed 12/22/20                  Page 3 of 12
                                                                                                            Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                         Description                                           Name                                   Address                    Fax                       Email              Method of Service
Notice of Appearance and Request for Notices                  Abernathy, Roeder, Boyd & Hullett, P.C.    Attn: Chad Timmons              214‐544‐4040    ctimmons@abernathylaw.com          Email
Counsel to Collin County Tax Assessor/Collector                                                          Attn: Larry R. Boyd                             bankruptcy@abernathylaw.com
                                                                                                         Attn: Emily M. Hahn                             ehahn@abernathy‐law.com
                                                                                                         1700 Redbud Blvd, Ste 300
                                                                                                         McKinney, TX 75069
Notice of Appearance/Request for Notices.                     Adams and Reese LLP                        Attn: Henry C. Shelton, III                     Henry.Shelton@arlaw.com            Email
Counsel to Chickasaw Council, Boy Scouts of America, Inc.                                                6075 Poplar Ave, Ste 700
                                                                                                         Memphis, TN 38119
Notice of Appearance/Request for Notices                      Ashby & Geddes, P.A.                       Attn: Bill Bowden               302‐654‐2067    wbowden@ashbygeddes.com            Email
Counsel for Del‐Mar‐Va Council, Inc., Boy Scouts of America                                              500 Delaware Avenue, 8th
                                                                                                         Floor
                                                                                                         P.O. Box 1150
Notice of Appearance and Request for Notices                  Baird Mandalas Brockstedt, LLC             Attn: Stephen W. Spence         302‐644‐0306    sws@bmbde.com                      Email
Counsel to several sexual abuse survivor claimants                                                       1413 Savannah Rd, Ste 1
                                                                                                         Lewes, DE 19958
Notice of Appearance/Request for Notices                      Baker Manock & Jensen, PC                  Attn: Jan T. Perkins                            jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                          5260 North Palm Avenue,
                                                                                                         Suite 421
Notice of Appearance/Request for Notices                      Ballard Spahr LLP                          Attn: Matthew G. Summers        302‐252‐4466    summersm@ballardspahr.com          Email
Counsel for Clarendon America Insurance Company                                                          Attn: Chantelle D. McClamb                      mcclambc@ballardspahr.com
                                                                                                         919 N. Market St, 11th Fl
                                                                                                         Wilmington, DE 19801‐3034
Notice of Appearance/Request for Notices                      Bayard, P.A.                               Attn: Erin R. Fay                               efay@bayardlaw.com                 Email
Counsel for Hartford Accident and Indemnity Company, First                                               Attn: Gregory J. Flasser                        gflasser@bayardlaw.com
State Insurance Company, and Twin City Fire Insurance                                                    600 N King St, Ste 400
Company                                                                                                  Wilmington, DE 19801


Notice of Appearance/Request for Notices                      Bielli & Klauder, LLC                      Attn: David M. Klauder          302‐397‐2557    tbielli@bk‐legal.com               Email
Counsel for Various Tort Claimants                                                                       1204 N. King Street                             dklauder@bk‐legal.com
                                                                                                         Wilmington, DE 19801
Notice of Appearance and Request for Notices                  Bodell Bove, LLC                           Attn: Bruce W. McCullough       302‐655‐6827    bmccullough@bodellbove.com         Email
Counsel for Agricultural Insurance Company                                                               1225 N King St, Ste 1000
                                                                                                         Wilmington, DE 19801
Notice of Appearance/Request for Notices                      Bradley Arant Boult Cummings               Attn: Edwin Rice                                eRice@bradley.com                  Email
Counsel for the Florida Conference of the United Methodist                                               Attn: Elizabeth Brusa                           ebrusa@bradley.com
Church and Various Churches in the Conference that are                                                   100 N Tampa St, Ste 2200
Chartered Organizations                                                                                  Tampa, FL 33602



Notice of Appearance/Request for Notices                      Bradley Riley Jacobs PC                    Attn: Todd C. Jacobs                            tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                              320 W Ohio St, Ste 3W
                                                                                                         Chicago, IL 60654
Notice of Appearance and Request for Notices                  Brown Rudnick LLP                          Attn: David J. Molton                           EGoodman@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for Justice                                                    7 Times Square                                  DMolton@brownrudnick.com
                                                                                                         New York, NY 10036
Notice of Appearance and Request for Notices                  Brown Rudnick LLP                          Attn: Sunni P. Beville                          sbeville@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for Justice                                                    Attn: Tristan G. Axelrod                        taxelrod@brownrudnick.com
                                                                                                         1 Financial Ctr
                                                                                                         Boston, MA 02111
Notice of Appearance/Request for Notices                      Buchalter, A Professional Corporation      Attn: Shawn M. Christianson     415‐227‐0770    schristianson@buchalter.com        Email
Counsel for Oracle America, Inc                                                                          55 Second Street, 17th Floor
                                                                                                         San Francisco, California
Notice of Appearance/Request for Notices Counsel for          Butler Snow LP                             Attn: Daniel W. Van Horn                        Danny.VanHorn@butlersnow.com       Email
Chicksaw Council, BSA, Inc.                                                                              P.O. Box 171443
                                                                                                         Memphis, TN 38187‐1443
Notice of Appearance/Request for Notices                      Carruthers & Roth, P.A.                    Attn: Britton C. Lewis          336‐478‐1145    bcl@crlaw.com                      Email
Counsel for Arrowood Indemnity Company                                                                   235 N. Edgeworth St.
                                                                                                         P.O. Box 540
                                                                                                         Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel for Jane     Chipman, Brown, Cicero & Cole, LLP         Attn: Mark Desgrosseilliers     302‐295‐0199    degross@chipmanbrown.com           Email
Doe, Party in Interest                                                                                   1313 N Market St, Ste 5400
                                                                                                         Wilmington, DE 19801
Notice of Appearance/Request for Notices                      Choate, Hall & Stewart LLP                 Attn: Douglas R. Gooding        617‐248‐ 4000   dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                                             Attn: Jonathan D. Marshall                      jmarshall@choate.com
                                                                                                         Attn: Michael J. Foley, Jr.                     mjfoley@choate.com
Notice of Appearance/Request for Notices ‐ Authorized Agent Commonwealth of Pennsylvania                 Dept of Labor & Industry        717‐787‐7671    ra‐li‐ucts‐bankrupt@state.pa.us    Email
for the Commonwealth of Pennsylvania, Dept of Labor and                                                  Attn: Deb Secrest/Collections
Industry, Office of Unemployment Compensation Tax Services                                               Support Unit
(UCTS)                                                                                                   651 Boas St, Rm 925
                                                                                                         Harrisburg, PA 17121
Notice of Appearance/Request for Notices                      Connolly Gallagher, LLP                    Attn: Karen C. Bifferato                        kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                                 Attn: Kelly M. Conlan                           kconlan@connollygallagher.com
                                                                                                         1201 N Market St, 20th Fl
                                                                                                         Wilmington, DE 19801
Notice of Appearance/Request for Notices                      Coughlin Duffy, LLP                        Attn: Kevin Coughlin            973‐267‐6442    kcoughlin@coughlinduffy.com        Email
Counsel for Arrowood Indemnity Company                                                                   Attn: Lorraine Armenti                          larmenti@coughlinduffy.com
                                                                                                         Attn: Michael Hrinewski                         mhrinewski@coughlinduffy.com
                                                                                                         350 Mount Kemble Ave.
                                                                                                         PO Box 1917
                                                                                                         Morristown, NJ 0796
Notice of Appearance and Request for Notices                  Crew Janci LLP                             Attn: Stephen Crew                              peter@crewjanci.com                Email
Counsel to Abuse Victims                                                                                 Attn: Peter Janci                               steve@crewjanci.com
                                                                                                         1200 NW Naito Pkwy, Ste 500
                                                                                                         Portland, OR 97209
*NOA ‐ Counsel to Appellee Sidley Austin LLP                  Cross & Simon, LLC                         A n: Christopher Simon          302‐777‐4224    csimon@crosslaw.com                Email
                                                                                                         A n: Kevin Mann                                 kmann@crosslaw.com
                                                                                                         1105 N Market St, Ste 901
                                                                                                         Wilmington, DE 19801



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                              Page 1 of 8
                                             Case 20-10343-LSS                                 Doc 1866                   Filed 12/22/20                 Page 4 of 12
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                        Description                                            Name                              Address                    Fax                         Email                Method of Service
Notice of Appearance and Request for Notices                  Crowell & Moring LLP                    Attn: Mark D. Plevin          415‐986‐2827     mplevin@crowell.com                   Email
Counsel to American Zurich Insurance Company                                                          Attn: Austin J. Sutta                          asutta@crowell.com
                                                                                                      3 Embarcadero Center, 26th Fl
                                                                                                      San Francisco, CA 94111

Notice of Appearance and Request for Notices                  Crowell & Moring LLP                    Attn: Tacie H. Yoon             202‐628‐5116   tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                                          1001 Pennsylvania Ave, NW
                                                                                                      Washington, D.C. 20004
Notice of Appearance/Request for Notices                      Davidoff Hutcher & Citron LLP           Attn: Jonathan S. Pasternak     914‐381‐7406   jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                                            Attn: James B. Glucksman                       jbg@dhclegal.com
                                                                                                      Attn: Robert L. Rattet                         rlr@dhclegal.com
                                                                                                      605 3rd Ave
                                                                                                      New York, NY 10158
Notice of Appearance/Request for Notices                      Davies Hood PLLC                        Attn: Jason P. Hood                            Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                               22 North Front Street, Suite
                                                                                                      620
                                                                                                      Memphis, TN 38103‐2100
Notice of Appearance/Request for Notices                      Dorsey & Whitney LLP                    Attn: Bruce R. Ewing                           ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of America                                               Attn: Eric Lopez Schnabel                      schnabel.eric@dorsey.com
                                                                                                      51 W 52nd St
                                                                                                      New York, NY 10019
Notice of Appearance/Request for Notices                      Dorsey & Whitney LLP                    Attn: Eric Lopez Schnabel                      schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of America                                               Attn: Alessandra Glorioso                      glorioso.alessandra@dorsey.com
                                                                                                      300 Delaware Ave, Ste 1010
                                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices                  Doshi Legal Group, P.C.                 Attn: Amish R. Doshi                           amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                                       1979 Marcus Ave, Ste 210E
                                                                                                      Lake Success, NY 11042
Notice of Appearance/Request for Notices                      Faegre Drinker Biddle & Reath LLP       Attn: Michael P. Pompeo         317‐569‐4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of Brooklyn, New                                               1177 Avenue of the Americas,
York                                                                                                  41st Floor
                                                                                                      New York, NY 10036‐2714
Notice of Appearance/Request for Notices                      Faegre Drinker Biddle & Reath LLP       Attn: Patrick A. Johnson        302‐467‐4201   patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of Brooklyn, New                                               Attn: Kaitlin W. MacKenzie                     kaitlin.mackenzie@faegredrinker.com
York                                                                                                  222 Delaware Ave, Ste 1410
                                                                                                      Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices                      Faegre Drinker Biddle & Reath LLP       Attn: Jay Jaffe                 317‐569‐4800   jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's End Popcorn                                         600 E. 96th St, Ste 600
Company                                                                                               Indianapolis, IN 46240
Notice of Appearance/Request for Notices                      Faegre Drinker Biddle & Reath LLP       Attn: Patrick A. Johnson        302‐467‐4201   patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's End Popcorn                                         222 Delaware Ave, Ste 1410
Company                                                                                               Wilmington, DE 19801‐1621

Notice of Appearance/Request for Notices                      Ferry Joseph, PA                        Attn: John D. McLaughlin, Jr.   302‐575‐1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                                      824 N Market St, Ste 1000
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices                      Fineman Krekstein & Harris, PC          Attn: Dierdre M. Richards       302‐394‐9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of PA, AIG                                               1300 N King St
                                                                                                      Wilmington, DE 19801

Notice of Appearance and Request for Notices                    Flordia M. Henderson                  P.O. Box 30604                  901‐348‐4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H. Williams,                                              Memphis, TN 38130‐0604
jointly as Parents, Legal Guardians and Next Friends of T.Q.W.,
a Minor
Notice of Appearance/Request for Notices                        Foley & Lardner LLP                   Attn: Richard J. Bernard       212‐687‐2329    rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                          90 Park Ave
                                                                                                      New York, NY 10016
Notice of Appearance/Request for Notices                      Foley & Lardner LLP                     Attn: Victor Vilaplana         858‐792‐6773    vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                          3579 Valley Centre Dr, Ste 300
                                                                                                      San Diego, CA 92130

Notice of Appearance/Request for Notices                      Foran Glennon Planadech Ponzi & Rudloff, Attn: Susan N K Gummow       312‐863‐5000     sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of PA, AIG       P.C.                                     Attn: Igor Shleypak                           ishleypak@fgppr.com
                                                                                                       222 N LaSalle St, Ste 1400
                                                                                                       Chicago, IL 60614
Notice of Appearance/Request for Notices                      Fox Swibel Levin & Carroll LLP           Attn: Margaret M. Anderson 312‐224‐1201       panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                             200 W Madison St, Ste 3000
                                                                                                       Chicago, IL 60606
Notice of Appearance and Request for Notices                  Gilbert LLP                              Attn: Kami Quinn                              chalashtorij@gilbertlegal.com         Email
Counsel to Future Claimants’ Representative                                                            Attn: Meredith Neely                          quinnk@gilbertlegal.com
                                                                                                       Attn: Emily Grim                              neelym@gilbertlegal.com
                                                                                                       Attn: Jasmine Chalashtori                     grime@gilbertlegal.com
                                                                                                       700 Pennsylvania Ave, SE Ste
                                                                                                       400
                                                                                                       Washington, DC 20003
Notice of Appearance and Request for Notices                  Godfrey & Kahn, SC                       Attn: Erin A. West           608‐257‐0609     ewest@gklaw.com                       Email
Counsel for Bay‐Lakes Council                                                                          1 E Main St, Ste 500
                                                                                                       P.O. Box 2719
                                                                                                       Madison, WI 53701‐2719
Notice of Appearance and Request for Notices                  Godfrey & Kahn, SC                       Godfrey & Kahn, SC           920‐436‐7988     tnixon@gklaw.com                      Email
Counsel for Bay‐Lakes Council                                                                          Attn: Timothy F. Nixon
                                                                                                       200 S Washington St, Ste 100
                                                                                                       Green Bay, WI 54301‐4298
Notice of Appearance and Request for Notices                  Hoover & Slovacek, LLP                   Attn: Steven A. Leyh         713‐977‐5395     leyh@hooverslovacek.com               Email
Counsel for the Chapelwood United Methodist Church                                                     Galleria Tower II
                                                                                                       5051 Westheimer Rd, Ste 1200
                                                                                                       Houston, TX 77056




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                           Page 2 of 8
                                            Case 20-10343-LSS                                  Doc 1866                      Filed 12/22/20                  Page 5 of 12
                                                                                                            Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                        Description                                             Name                                 Address                     Fax                       Email                    Method of Service
Notice of Appearance and Request for Notices                  Ice Miller                                 Attn: Daniel R. Swetnam         614‐224‐3568    daniel.swetnam@icemiller.com             Email
Counsel for Simon Kenton Council                                                                         Arena District
                                                                                                         250 West St
                                                                                                         Columbus, OH 43215
Core Parties                                                  Internal Revenue Service                   Centralized Insolvency          855‐235‐6787                                             First Class Mail
Internal Revenue Service                                                                                 Operation
                                                                                                         P.O. Box 7346
                                                                                                         Philadelphia, PA 19101‐7346
Notice of Appearance/Request for Notices                      Jacobs & Crumplar, P.A.                    Attn: Reann Warner              302‐656‐5875    raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                            Attn: Thomas C. Crumplar                        tom@jcdelaw.com
                                                                                                         750 Shipyard Dr., Suite 200
                                                                                                         Wilmington, DE 19801
Notice of Appearance and Request for Notices                  James, Vernon & Weeks, P.A.                Attn: Leander L. James          208‐664‐1684    ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                        Attn: Craig K. Vernon                           cvernon@jvwlaw.net
                                                                                                         Attn: R. Charlie Beckett                        rbeckett@jvwlaw.net
                                                                                                         1626 Lincoln Wy
                                                                                                         Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices                      Janet, Janet & Scuggs, LLC                 Attn: Gerald D. Jowers, Jr      803‐727‐1059    gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                           500 Taylor St, Ste 301
                                                                                                         Columbia, SC 29201
Bank Debt                                                     JPMorgan Chase Bank, NA                    Attn: Phil Martin                               louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                         Attn: Louis Strubeck                                                                     Email
                                                                                                         10 S Dearborn St
                                                                                                         Mail Code Il1‐1415
                                                                                                         Chicago, Il 60603
Notice of Appearance/Request for Notices                      Karr Tuttle Campbell, PS                   Attn: Bruce W. Leaverton        206‐682‐7100    bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of America                                                 701 5th Ave, Ste 3300
                                                                                                         Seattle, WA 98104
Notice of Appearance and Request for Notices                  Kelly, Morgan, Dennis, Corzine & Hansen,   Attn: Michael G. Kelly          432‐363‐9121    mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                        P.C.                                       P.O. Box 1311
                                                                                                         Odessa, TX 79760‐1311
Notice of Appearance and Request for Notices                  Klehr Harrison Harvey Branzburg LLP        Attn: Domenic E. Pacitti                        dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                                 919 Market St, Ste 1000
Counsel to Jorge Vega                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices                  Klehr Harrison Harvey Branzburg LLP        Attn: Morton R. Branzburg                       mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                                 1835 Market St, Ste 1400
                                                                                                         Philadelphia, PA 19103
Notice of Appearance/Request for Notices                      Kramer Levin Naftalis & Frankel LLP        Attn: Thomas Moers Mayer        212‐715‐8000    tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured Creditors                                                Attn: Rachel Ringer                             rringer@kramerlevin.com
                                                                                                         Attn: David E. Blabey Jr.                       dblabey@kramerlevin.com
                                                                                                         Attn: Jennifer R. Sharret                       jsharret@kramerlevin.com
                                                                                                         Attn: Megan M. Wasson                           mwasson@kramerlevin.com
                                                                                                         177 Ave of the Americas
                                                                                                         New York, NY 10036
Notice of Appearance/Request for Notices                      Latham & Watkins LLP                       Attn: Adam J. Goldberg          212‐751‐4864    adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter‐day Saints                                              885 3rd Ave
                                                                                                         New York, NY 10022‐4834
Notice of Appearance/Request for Notices                      Latham & Watkins LLP                       Attn: Jeffrey E Bjork           213‐891‐8763    jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter‐day Saints                                              Attn: Kimberly A Posin                          kim.posin@lw.com
                                                                                                         355 S Grand Ave, Ste 100
                                                                                                         Los Angeles, CA 90071‐1560
Notice of Appearance and Request for Notices                  Linebarger Goggan Blair & Sampson, LLP     Attn: Don Stecker               210‐225‐6410    sanantonio.bankruptcy@publicans.com      Email
Counsel to Ector CAD                                                                                     112 E Pecan St, Ste 2200
                                                                                                         San Antonio, TX 78205
Notice of Appearance/Request for Notices                      Linebarger Goggan Blair & Sampson, LLP     Attn: Elizabeth Weller          469‐221‐5003    dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                                2777 N. Stemmons Fwy, Ste
                                                                                                         1000
                                                                                                         Dallas, TX 75207
Notice of Appearance/Request for Notices                       Linebarger Goggan Blair & Sampson, LLP    Attn: John P. Dillman           713‐844‐3503    houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County, Cleveland ISD,                                                 P.O. Box 3064
Montgomery County, Orange County, and Montgomery                                                         Houston, TX 77253‐3064
County
Notice of Appearance/Request for Notices                       Maurice Wutscher LLP                      Attn: Alan C. Hochheiser      216‐472‐8510      ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf of Wesco                                               23611 Chagrin Blvd. Suite 207
Insurance Company                                                                                        Beachwood, OH 44123
Notice of Appearance/Request for Notices                       McCreary, Veselka, Bragg & Allen, PC      Attn: Tara LeDay              512‐323‐3205      tleday@mvbalaw.com                       Email
Counsel for The County of Anderson, Texas, The County of                                                 P.O. Box 1269
Denton, Texas, Harrison Central Appraisal District, The County                                           Round Rock, TX 78680
of Harrison, Texas, The County of Henderson, Texas, Midland
Central Appraisal District, The County of Milam, Texas, Terry
County Appraisal District and The County of Williamson, Texas

Notice of Appearance/Request for Notices                      McDermott Will & Emery LLP                  Attn: Ryan S. Smethurst        202‐756‐8087    rsmethurst@mwe.com                       Email
Counsel for Allianz Global Risks US Insurance Company                                                     Attn: Margaret H. Warner                       mwarner@mwe.com
                                                                                                          The McDermott Building
                                                                                                          500 North Capitol Street, NW
                                                                                                          Washington, DC 20001‐1531
Notice of Appearance and Request for Notices                  Miller, Canfield, Paddock and Stone, P.L.C. Attn: Danielle Mason           269‐382‐0244    andersond@millercanfield.com             Email
Counsel to Stryker Medical                                                                                Anderson
                                                                                                          277 S Rose St, Ste 5000
                                                                                                          Kalamazoo, MI 49007
Notice of Appearance/Request for Notices                      Mintz, Levin, Cohn, Ferris, Glovsky And     Attn: Kim V. Marrkand          617‐542‐ 2241   kmarrkand@mintz.com                      Email
Counsel for Liberty Mutual Insurance Company                  Popeo, P.C.                                 Attn: Nancy D. Adams                           ndadams@mintz.com
                                                                                                          Attn: Laura Bange Stephens                     lbstephens@mintz.com
                                                                                                          One Financial Ctr
                                                                                                          Boston, MA 02111
Notice of Appearance/Request for Notices                      Mirick, O'Connell, DeMallie & Lougee, LLP Attn: Kate P Foley               508‐898‐1502    kfoley@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                          1800 W Park Dr, Ste 400
                                                                                                          Westborough, MA 01581



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                              Page 3 of 8
                                           Case 20-10343-LSS                                    Doc 1866                      Filed 12/22/20               Page 6 of 12
                                                                                                            Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                          Description                                           Name                               Address                      Fax                      Email                    Method of Service
Notice of Appearance/Request for Notices                     Mirick, O'Connell, DeMallie & Lougee, LLP Attn: Paul W Carey               508‐791‐8502   pcarey@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                       100 Front St
                                                                                                       Worcester, MA 01608
Notice of Appearance/Request for Notices                     Missouri Department of Revenue            Bankruptcy Unit                  573‐751‐7232   deecf@dor.mo.gov                         Email
Counsel for Missouri Department of Revenue                                                             Attn: Steven A. Ginther
                                                                                                       PO Box 475
                                                                                                       Jefferson City, MO 65105‐
                                                                                                       0475
Notice of Appearance and Request for Notices                 Monzack Mersky Browder and Hochman, Attn: Rachel B. Mersky                                rmersky@monlaw.com                       Email
Counsel to the Coalition of Abused Scouts for Justice        P.A.                                      1201 N Orange St, Ste 400
                                                                                                       Wilmington, DE 19801
Notice of Appearance/Request for Notices                     Monzack Mersky McLaughlin & Browder, Attn: Brian McLaughlin                302‐656‐2769   bmclaughlin@monlaw.com                   Email
Counsel for Waste Management                                 PA                                        Attn: Rachel Mersky                             rmersky@monlaw.com
                                                                                                       1201 N Orange St, Ste 400
                                                                                                       Wilmington, DE 19801
Notice of Appearance/Request for Notices                     Moore & Rutt, PA                          Attn: David N. Rutt                             dnrutt@mooreandrutt.com                  Email
Counsel for the Florida Conference of the United Methodist                                             Attn: Scott G. Wilcox                           swilcox@mooreandrutt.com
Church and Various Churches in the Conference that are                                                 122 N Market St
Chartered Organizations                                                                                P.O. Box 554
                                                                                                       Georgetown, DE 19947

Notice of Appearance/Request for Notices Counsel for Pearson Morris James LLP                            Attn: Jeffrey R. Waxman        302‐571‐1750   jwaxman@morrisjames.com                  Email
Education, Inc. and NCS Pearson, Inc.                                                                    Attn: Eric J. Monso                           emonzo@morrisjames.com
                                                                                                         500 Delaware Ave, Ste 1500
                                                                                                         P.O. Box 2306
                                                                                                         Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices                     Morris James LLP                            Attn: Brett D. Fallon          302‐571‐1750   bfallon@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                               Attn: Brya M. Keilson                         bkeilson@morrisjames.com
                                                                                                         500 Delaware Ave, Ste 1500
                                                                                                         P.O. Box 2306
                                                                                                         Wilmington, DE 19899‐2306
Core Parties                                                 Morris, Nichols, Arsht & Tunnell            Attn: Derek C. Abbott          302‐658‐7036   dabbott@mnat.com                         Email
Counsel for Debtor                                                                                       Attn: Joseph Charles Barsalona                barsalona@mnat.com
                                                                                                         II                                            emoats@mnat.com
                                                                                                         Attn: Eric Moats                              aremming@mnat.com
                                                                                                         Attn: Andrew R. Remming                       ptopper@mnat.com
                                                                                                         Attn: Paige N. Topper
                                                                                                         1201 N. Market Street
                                                                                                         P.O. Box 1347
                                                                                                         Wilmington, DE, 19899

Notice of Appearance/Request for Notices                     Motley Rice LLC                             A n: Daniel R. Lapinksi        856‐667‐5133   dlapinski@motleyrice.com                 Email
Counsel for various child sexual abuse tort claimants                                                    210 Lake Dr E, Ste 101
                                                                                                         Cherry Hill, NJ 08002

Notice of Appearance/Request for Notices                     Motley Rice LLC                             Attn: Joseph F. Rice           843‐216‐9290   jrice@motleyrice.com                     Email
Counsel for various child sexual abuse tort claimants                                                    28 Bridgeside Blvd
                                                                                                         Mt Pleasant, SC 29464

Notice of Appearance/Request for Notices                     Nagel Rice LLP                              Attn: Bradley L Rice           973‐618‐9194   brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in Adversary                                                103 Eisenhower Pkwy
Case                                                                                                     Roseland, NJ 07068

Notice of Appearance and Request for Notices                 Napoli Shkolnnik PLLC                       Attn: R. Joseph Hrubiec                       RHrubiec@NapoliLaw.com                   Email
Counsel to Claimant J.M.                                                                                 919 N Market St, Ste 1801
                                                                                                         Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel for Ventura Nelson Comis Kettle & Kinney, LLP           A n: William E. Winﬁeld      805‐604‐ 4150    wwinfield@calattys.com                   Email
County Council of BSA                                                                                    300 E Esplande Dr, Ste 1170
                                                                                                         Oxnard, CA 93036
Notice of Appearance/Request for Notices                     Nelson Mullins Riley & Scarborough LLP      A n: David Barnes, Jr        202‐689‐2860     david.barnes@nelsonmullins.com           Email
Counsel for Indian Waters Council                                                                        101 Constitution Ave NW, Ste
                                                                                                         900
                                                                                                         Washington, DC 20001
Notice of Appearance/Request for Notices                     Nicolaides Fink Thorpe Michaelides          Attn: Matthew S. Sorem       312‐585‐1401     msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance Company        Sullivan LLP                                10 S. Wacker Dr., 21st Floor
                                                                                                         Chicago, IL 60606

Notice of Appearance/Request for Notices                     Norton Rose Fulbright Us LLP                Attn: Louis R. Strubeck, Jr.                  louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National Association                                                    1301 Ave of the Americas
                                                                                                         New York, NY 10019‐6022

Notice of Appearance/Request for Notices                     Norton Rose Fulbright Us LLP                Attn: Louis R. Strubeck, Jr  214‐855‐8200     louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National Association                                                    Attn: Kristian W. Gluck                       kristian.gluck@nortonrosefulbright.com
                                                                                                         Attn: Ryan E. Manns                           ryan.manns@nortonrosefulbright.com
                                                                                                         2200 Ross Avenue, Suite 3600
                                                                                                         Dallas, TX 75201‐7933

Notice of Appearance and Request for Notices                 Nye, Stirling, Hale & Miller LLP            Attn: Joel M. Walker           412‐857‐5350   jmwalker@nshmlaw.com                     Email
Counsel for various child sexual abuse tort claimants                                                    1145 Bower Hill Rd, Ste 104
                                                                                                         Pittsburgh, PA 15243
Notice of Appearance and Request for Notices                 O’Connor Playdon Guben & Inouye LLP         Attn: Jerrold K. Guben         808‐531‐8628   JKG@opgilaw.com                          Email
Counsel to Boy Scouts of America for Hawaii and Guam                                                     Makai Tower, Ste 2400
Chapter                                                                                                  733 Bishop St
                                                                                                         Honolulu, HI 96813




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                               Page 4 of 8
                                            Case 20-10343-LSS                                      Doc 1866                     Filed 12/22/20                  Page 7 of 12
                                                                                                              Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                         Description                                      Name                                       Address                        Fax                           Email           Method of Service
Notice of Appearance/Request for Notices                  O’Melveny & Myers LLP                            A n: Tancred Schiavoni                                                              First Class Mail
Counsel to for Century Indemnity Company, as successor to                                                  Times Square Tower
Cigna Specialty Insurance Company f/k/a California Union                                                   7 Times Square
Insurance Company, and CCI Insurance Company as successor                                                  New York, NY 10036‐6537
to Insurance Company of North America, et al.




Notice of Appearance/Request for Notices                       Office of the Attorney General              Attn: Christopher S. Murphy      512‐936‐ 1409   christopher.murphy@oag.texas.gov   Email
Counsel for the Texas Workforce Commission                                                                 Attn: Sherri K. Simpson                          sherri.simpson@oag.texas.gov
                                                                                                           Bankruptcy & Collections
                                                                                                           Division
                                                                                                           P.O. Box 12548
                                                                                                           Austin, TX 78711‐2548
Core Parties                                                   Office of the United States Trustee         Attn: David L. Buchbinder        302‐573‐6497    david.l.buchbinder@usdoj.gov       First Class Mail
Office of the United States Trustee                                                                        Attn: Hannah Mufson                              hannah.mccollum@usdoj.gov          Email
                                                                                                           McCollum
                                                                                                           844 King St, Suite 2207
                                                                                                           Lockbox 35
                                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices                       Pachulski Stang Ziehl & Jones LLP           Attn: James I. Stang             302‐652‐4400    jstang@pszjlaw.com                 Email
Counsel to the Tort Claimants' Committee                                                                   Attn: Linda F. Cantor                            lcantor@pszjlaw.com
                                                                                                           10100 Santa Monica Blvd,
                                                                                                           13th Fl
                                                                                                           Los Angeles, CA 90067‐4003
Notice of Appearance/Request for Notices                       Pachulski Stang Ziehl & Jones LLP           Attn: Robert Orgel               302‐652‐4400    rorgel@pszjlaw.com                 Email
Counsel for the Tort Claimants' Committee                                                                  Attn: James O'Neill                              joneill@pszjlaw.com
                                                                                                           Attn: John Lucas                                 jlucas@pszjlaw.com
                                                                                                           Attn: Ilan Scharf                                ischarf@pszjlaw.com
                                                                                                           919 N Market St.,17th Floor
                                                                                                           P.O. Box 8705
                                                                                                           Wilmington, DE 19899‐8705
Notice of Appearance and Request for Notices                   Paul Mones PC                               Attn: Paul Mones                                 paul@paulmones.com                 Email
Counsel to Jorge Vega                                                                                      13101 Washington Blvd
                                                                                                           Los Angeles, CA 90066
Notice of Appearance/Request for Notices                       Pension Benefit Guaranty Corporation        Attn: Patricia Kelly, CFO        202‐326‐4112    kelly.patricia@pbgc.Gov            Email
Counsel for the Pension Benefit Guaranty Corporation                                                       Attn: Cassandra Burton,                          burton.cassandra@pbgc.gov
                                                                                                           Attorney                                         fessenden.craig@pbgc.gov
                                                                                                           Attn: Craig Fessenden
                                                                                                           1200 K St NW
                                                                                                           Washington, DC 20005
Notice of Appearance and Request for Notices                   Perdue, Brandon, Fielder, Collins & Mott,   Attn: John T. Banks              512‐302‐1802    jbanks@pbfcm.com                   Email
Counsel for Burleson County Tax Office, Luling ISD Tax Office, LLP                                         3301 Northland Dr, Ste 505
Colorado County Tax Office, Fayette County Tax Office, Milano                                              Austin, TX 78731
ISD Tax Office, and Gause ISD Tax Office
Notice of Appearance/Request for Notices                       Pfau Cochran Vertetis Amala PLLC            Attn: Michael T. Pfau          206‐623‐3624      michael@pcvalaw.com                Email
Counsel for Various Tort Claimants                                                                         Attn: Jason P. Amala                             jason@pcvalaw.com
                                                                                                           Attn: Vincent T. Nappo                           vnappo@pcvalaw.com
                                                                                                           403 Columbia Street, Suite 500
                                                                                                           Seattle, WA 98104

Notice of Appearance/Request for Notices                       Phillips Lytle LLP                          Attn: Angela Z Miller            716‐852‐6100    amiller@phillipslytle.com          Email
Counsel for Pearsons Education, Inc. and NSC Pearsons, Inc.                                                One Canalside, 125 Main St
                                                                                                           Buffalo, NY 14203,
ENR                                                            Raul Diaz                                                                                    rauldiaz2503@gmail.com             Email
Notice of Appearance/Request for Notices                       Reed Smith LLP                              Attn: Kurt F. Gwynne             302‐778‐7575    kgwynne@reedsmith.com              Email
Counsel to the Official Committee of Unsecured Creditors                                                   Attn: Katelin A. Morales                         kmorales@reedsmith.com
                                                                                                           120 N Market St, Ste 1500
                                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices                       Reger Rizzo & Darnall LLP                   A n: Louis J. Rizzo, Jr                          lrizzo@regerlaw.com                Email
Counsel for Travelers Casualty and Surety Company, Inc. (fka                                               1521 Concord Pike, Ste 305
Aetna Casualty & Surety Company), St. Paul Surplus Lines                                                   Brandywine Plaza West
Insurance Company, and Gulf Insurance Company                                                              Wilmington, DE 19803




Notice of Appearance/Request for Notices                       Richards, Layton & Finger, PA               Attn: Michael Merchant           302‐651‐7701    merchant@rlf.com                   Email
Counsel for The Church of Jesus Christ of Latter‐day Saints                                                Attn: Brett Haywood                              haywood@rlf.com
                                                                                                           One Rodney Square
                                                                                                           920 N King St
                                                                                                           Wilmington, DE 19801
*NOA ‐ Counsel for Courtney and Stephen Knight, Jointly as     Schnader Harrison Segal & Lewis LLP         Attn: Richard A. Barkasy, Esq.   302‐888‐1696    rbarkasy@schnader.com              Email
the Surviving Parents of E.J.K., a Minor Child                                                             Attn: Kristi J. Doughty, Esq.                    kdoughty@schnader.co
Notice of Appearance/Request for Notices                       Seitz, Van Ogtrop & Green, P.A.             Attn: R. Karl Hill               302‐888‐ 0606   khill@svglaw.com                   Email
Counsel for Liberty Mutual Insurance Company                                                               222 Delaware Ave, Ste 1500
                                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices                       Sequoia Council of Boy Scouts, Inc.         Attn: Michael Marchese                           michael.marchese@scouting.org      Email
Sequoia Council of Boy Scouts, Inc.                                                                        6005 N. Tamera Avenue
                                                                                                           Fresno, CA 93711
Notice of Appearance/Request for Notices                       Shipman & Goodwin LLP                       Attn: James P. Ruggeri           202‐469‐7751    jruggeri@goodwin.com               Email
Counsel for Hartford Accident and Indemnity Company, First                                                 Attn: Joshua D. Weinberg                         jweinberg@goodwin.com
State Insurance Company, and Twin City Fire Insurance                                                      Attn: Michele Backus                             mkonigsberg@goodwin.com
Company                                                                                                    Konigsberg                                       awilliams@goodwin.com
                                                                                                           Attn: Abigail W. Williams
                                                                                                           1875 K St NW, Ste 600
                                                                                                           Washington, DC 20006‐1251




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                 Page 5 of 8
                                             Case 20-10343-LSS                                     Doc 1866                   Filed 12/22/20                 Page 8 of 12
                                                                                                             Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                         Description                                           Name                                    Address                    Fax                       Email            Method of Service
Notice of Appearance/Request for Notices                        Shipman & Goodwin LLP                     Attn: Eric S. Goldstein         860‐251‐5218   egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity Company, First                                                One Constitution Plaza                         bankruptcy@goodwin.com
State Insurance Company, and Twin City Fire Insurance                                                     Hartford, CT 06103‐1919                        bankruptcyparalegal@goodwin.com
Company
Core Parties                                                    Sidley Austin LLP                         Attn: Blair Warner              312‐853‐7036   blair.warner@sidley.com           Email
Counsel for Debtor                                                                                        Attn: Matthew Evan Linder                      mlinder@sidley.com
                                                                                                          Attn: Thomas A. Labuda, Jr.                    tlabuda@sidley.com
                                                                                                          Attn: Karim Basaria                            kbasaria@sidley.com
                                                                                                          One South Dearborn Street
                                                                                                          Chicago, IL 60603
Core Parties                                                    Sidley Austin LLP                         Attn: Jessica C. Boelter        212‐839‐5599   jboelter@sidley.com               Email
Counsel for Debtor                                                                                        787 Seventh Avenue
                                                                                                          New York, NY 10019
Notice of Appearance/Request for Notices                        Squire Patton Boggs (US) LLP              Attn: Mark A. Salzberg          202‐457‐6315   mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary Society of                                                2550 M St, NW
the Protestant Episcopal Church in the United States of                                                   Washington, DC 20037
America



Notice of Appearance/Request for Notices                        Squire Patton Boggs (US) LLP              Attn: Travis A. McRoberts   214‐758‐1550       travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary Society of                                                2000 McKinney Ave, Ste 1700
the Protestant Episcopal Church in the United States of                                                   Dallas, TX 75201
America



Notice of Appearance and Request for Notices                Stamoulis & Weinblatt LLC                     Stamoulis & Weinbla LLC                        stamoulis@swdelaw.com             Email
Counsel to for Century Indemnity Company, as successor to                                                 A n: Stama os Stamoulis                        weinblatt@swdelaw.com
Cigna Specialty Insurance Company f/k/a California Union                                                  A n: Richard Weinbla
Insurance Company, and CCI Insurance Company as successor                                                 800 N West St, Ste 800
to Insurance Company of North America; Chubb Custom                                                       Wilmington, DE 19801
Insurance Company; Federal Insurance Company; Insurance
Company of North America; Pacific Employers Insurance
Company; Pacific Indemnity Company, as successor to Texas
Pacific Indemnity Company; United States Fire Insurance
Company; Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company and
International Insurance Company; and Westchester Surplus
Lines Insurance Company
Notice of Appearance/Request for Notices                    Stark & Stark, PC                             Attn: Joseph H Lemkin           609‐896‐0629   jlemkin@stark‐stark.com           Email
Counsel for R.L. and C.L., Plaintiffs in State Court action                                               P.O. Box 5315
pending in the Superior Court of New Jersey, Essex County                                                 Princeton, NJ 08543
Notice of Appearance and Request for Notices                Steptoe & Johnson LLP                         Attn: Harry Lee                 202‐429‐3902   hlee@steptoe.com                  Email
Counsel for Clarendon America Insurance Company                                                           Attn: John O’Connor                            joconnor@steptoe.com
                                                                                                          Attn: Brett Grindrod                           bgrindrod@steptoe.com
                                                                                                          1330 Connecticut Ave, N.W
                                                                                                          Washington, DC 20036
Notice of Appearance and Request for Notices                    Straffi & Straffi, LLC                    Attn: Daniel Straffi, Jr        732‐341‐3548   bkclient@straffilaw.com           Email
Counsel for the Presbyterian Church of Lakehurst                                                          670 Commons Way
                                                                                                          Toms River, NJ 08755
Notice of Appearance and Request for Notices                    Sullivan Hazeltine Allinson LLC           Attn: William D. Sullivan       302‐428‐8195   bsullivan@sha‐llc.com             Email
Counsel to Eric Pai, as administrator of the Estate of J. Pai                                             919 N Market St, Ste 420
                                                                                                          Wilmington, DE 19801
Notice of Appearance and Request for Notices                    Sullivan Hill Lewin Rez & Engel, PLC      Attn: James Hill/ Christopher   619‐231‐4372   Hill@SullivanHill.com             Email
Counsel for The Episcopal Diocese of San Diego                                                            Hawkins
                                                                                                          Attn: Kathleen Cashman‐
                                                                                                          Kramer
                                                                                                          600 B St, Ste 1700
                                                                                                          San Diego, CA 92101
Notice of Appearance/Request for Notices                        Swenson & Shelley, PLLC                   Attn: Kevin D. Swenson          855‐450‐8435   Kevin@swensonshelley.com          Email
Counsel for various child sexual abuse tort claimants                                                     107 S 1470 E, Ste 201
                                                                                                          St George, UT 84790

Notice of Appearance/Request for Notices                        Synchrony Bank                          c/o PRA Receivables               757‐351‐3257   claims@recoverycorp.com           Email
Authorized Agent for Synchrony Bank                                                                     Management, LLC
                                                                                                        Attn: Valerie Smith
                                                                                                        P.O. Box 41021
                                                                                                        Norfolk, VA 23541
Bonds                                                           The County Commission Of Fayette County Attn: President                                                                    First Class Mail
                                                                                                        P.O. Box 307
                                                                                                        Fayetteville, WV 25840
Bonds                                                           The County Commission Of Fayette County c/o Steptoe & Johnson Pllc                                                         First Class Mail
                                                                                                        Attn: John Stump, Esq.
                                                                                                        Chase Tower ‐ Eighth Fl
                                                                                                        707 Virginia St E.
                                                                                                        Charleston, WV 25301
Notice of Appearance and Request for Notices                    The Law Office of James Tobia, LLC      Attn: James Tobia                 302‐656‐8053   jtobia@tobialaw.com               Email
Counsel for Nichole Erickson and Mason Gordon, a minor by                                               1716 Wawaset St
his mother Nichole Erickson                                                                             Wilmington, DE 19806
Notice of Appearance/Request for Notices                        The Law Offices of Joyce, LLC           Attn: Michael J. Joyce                           mjoyce@mjlawoffices.com           Email
Counsel for Arrowood Indemnity Company                                                                  1225 King St.
                                                                                                        Suite 800
                                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices                        The Neuberger Firm                      Attn: Thomas S. Neuberger         302‐655‐0582   tsn@neubergerlaw.com              Email
Counsel for Certain Claimants                                                                           Attn: Stephen J. Neuberger                       sjn@neubergerlaw.com
                                                                                                        17 Harlech Dr.
                                                                                                        Wilmington, DE 19807




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                               Page 6 of 8
                                              Case 20-10343-LSS                                 Doc 1866                  Filed 12/22/20                 Page 9 of 12
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                        Description                                              Name                              Address                   Fax                         Email              Method of Service
Notice of Appearance and Request for Notices                   The Powell Firm, LLC                   Attn: Jason C. Powell                          jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips Foundation                                               Attn: Thomas Reichert                          treichert@delawarefirm.com
                                                                                                      1201 N Orange St, Ste 500
                                                                                                      P.O. Box 289
                                                                                                      Wilmington, DE 19899
Notice of Appearance/Request for Notices                       Thomas Law Office, PLLC                Attn: Tad Thomas                877‐955‐7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                         Attn: Louis C. Schneider                       lou.schneider@thomaslawoffices.com
                                                                                                      9418 Norton Commons Blvd,
                                                                                                      Ste 200
                                                                                                      Louisville, KY 40059
Notice of Appearance and Request for Notices                   TN Dept of Labor ‐ Bureau of           c/o TN Attorney General's       615‐741‐3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                            Unemployment Insurance                 Office, Bankruptcy Division
                                                                                                      Attn: Laura L. McCloud
                                                                                                      PO Box 20207
                                                                                                      Nashville, Tennessee 37202‐
                                                                                                      0207
Notice of Appearance/Request for Notices                       Tremont Sheldon Robinson Mahoney PC    Attn: Cindy Robinson            203‐366‐8503   crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                               Attn: Doug Mahoney                             dmahoney@tremontsheldon.com
                                                                                                      64 Lyon Ter
                                                                                                      Bridgeport, CT 06604
Notice of Appearance/Request for Notices                       Troutman Pepper Hamilton Sanders LLP   Attn: David M. Fournier         302‐421‐8390   david.fournier@troutman.com          Email
Counsel for the National Surety Corporation & Allianz Global                                          Attn: Marcy J. McLaughlin                      marcy.smith@troutman.com
Risks US Insurance Company                                                                            Smith
                                                                                                      1313 Market St, Ste 5100
                                                                                                      P.O. Box 1709
                                                                                                      Wilmington, DE 19899‐1709
Notice of Appearance/Request for Notices                       Troutman Pepper Hamilton Sanders LLP   Attn: Harris B. Winsberg        404‐885‐3900   harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation & Allianz Global                                          Attn: Matthew G. Roberts                       matthew.roberts2@troutman.com
Risks US Insurance Company                                                                            600 Peachtree St NE, Ste 3000
                                                                                                      Atlanta, GA 30308

Notice of Appearance/Request for Notices                       Tune, Entrekin & White, PC             A n: Joseph P. Rusnak           615‐244‐2278   Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                                      315 Deaderick St, Ste 1700
                                                                                                      Nashville, TN 37238
Notice of Appearance and Request for Notices                   Tybout, Redfearn & Pell                Attn: Seth J. Reidenberg        302‐658‐4018   sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                          750 Shipyard Dr, Ste 400
                                                                                                      P.O. Box 2092
                                                                                                      Wilmington, DE 19899‐2092
Core Parties                                                   United States Dept Of Justice          950 Pennsylvania Ave, Nw                                                            First Class Mail
                                                                                                      Room 2242
                                                                                                      Washington, DC 20530‐0001
Core Parties                                                   US Attorney For Delaware               Attn: David C Weiss             302‐573‐6220   usade.ecfbankruptcy@usdoj.gov        First Class Mail
                                                                                                      1007 Orange St, Ste 700                                                             Email
                                                                                                      P.O. Box 2046
                                                                                                      Wilmington, DE 19899‐2046
Core Parties                                                   Wachtell, Lipton, Rosen & Katz         Attn: Richard Mason             212‐403‐2252   rgmason@wlrk..com                    First Class Mail
Counsel for Ad Hoc Committee of Local Councils of the Boy                                             Attn: Douglas Mayer                            dkmayer@wlrk.com                     Email
Scouts of America                                                                                     Attn: Joseph C. Celentino                      jccelentino@wlrk.com
                                                                                                      51 W 52nd St
                                                                                                      New York, NY 10019
Notice of Appearance and Request for Notices              Walker Wilcox Maousek LLP                   Attn: Christopher A. Wadley                    cwadley@walkerwilcox.com             Email
Counsel to for Century Indemnity Company, as successor to                                             1 N Franklin, Ste 3200
Cigna Specialty Insurance Company f/k/a California Union                                              Chicago, IL 60606
Insurance Company, and CCI Insurance Company as successor
to Insurance Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company; Insurance
Company of North America; Pacific Employers Insurance
Company; Pacific Indemnity Company, as successor to Texas
Pacific Indemnity Company; United States Fire Insurance
Company; Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company and
International Insurance Company; and Westchester Surplus
Lines Insurance Company
Notice of Appearance/Request for Notices                  Wanger Jones Helsley, PC                    Attn: Riley C. Walter                          rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                       265 E. River Park Circle, Suite
                                                                                                      310
                                                                                                      Fresno, CA 93720
Notice of Appearance/Request for Notices                       Ward and Smith, P.A.                   Attn: Paul A Fanning            252‐215‐4077   paf@wardandsmith.com                 Email
Counsel for East Carolina Council BSA, Inc.                                                           P.O. Box 8088
                                                                                                      Greenville, NC 27835‐8088
Notice of Appearance/Request for Notices                       White & Case LLP                       Attn: Jessica C.K. Boelter                     jessica.boelter@whitecase.com        Email
Boy Scouts of America And Delaware BSA, LLC                                                           1221 Ave of the Americas
                                                                                                      New York, NY 10020‐1095

Notice of Appearance/Request for Notices                       White & Case LLP                       Attn: Michael C. Andolina                      mandolina@whitecase.com              Email
Boy Scouts of America And Delaware BSA, LLC                                                           Attn: Matthew E. Linder                        mlinder@whitecase.com
                                                                                                      111 S Wacker Dr
                                                                                                      Ste 5100
                                                                                                      Chicago, IL 60606‐4302
Notice of Appearance/Request for Notices                       Whiteford Taylor & Preston LLC         Attn: Richard W. Riley                         rriley@wtplaw.com                    Email
Counsel for Baltimore Area Council Boy Scouts of America, Inc.                                        The Renaissance Centre
                                                                                                      405 North King Street, Suite
                                                                                                      500
                                                                                                      Wilmington, Delaware 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                           Page 7 of 8
                                        Case 20-10343-LSS                                       Doc 1866                 Filed 12/22/20                  Page 10 of 12
                                                                                                            Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                         Description                                             Name                               Address                    Fax                       Email            Method of Service
Notice of Appearance/Request for Notices                       Whiteford Taylor & Preston LLP           Attn: Todd M. Brooks                           tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of America, Inc.                                          Seven Saint Paul Street, 15th
                                                                                                        Floor
                                                                                                        Baltimore, Maryland 21202‐
                                                                                                        1626
Notice of Appearance and Request for Notices                  Wilks Law, LLC                            Attn: David E. Wilks                           dwilks@wilks.law                 Email
Counsel for Interested Parties Andrew Van Arsdale and                                                   4250 Lancaster Pike, Ste 200
Timothy Kosnoff                                                                                         Wilmington, DE 19805
Notice of Appearance/Request for Notices                      Wilmer Cutler Pickering Hale and Dorr LLP Attn: Craig Goldblatt           202‐663‐6363   craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and The                                                       1875 Pennsylvania Ave NW
Continental Insurance Company                                                                           Washington, DC 20006
Notice of Appearance/Request for Notices                      Womble Bond Dickinson (US) LLP            Attn: Matthew Ward              302‐252‐4330   matthew.ward@wbd‐us.com          Email
Counsel for JPMorgan Chase Bank, National Association                                                   Attn: Morgan Patterson                         morgan.patterson@wbd‐us.com
                                                                                                        1313 N Market St, Ste 1200
                                                                                                        Wilmington, DE 19801
Core Parties                                                  Young Conaway Stargatt & Taylor           Attn: James L. Patton, Jr       302‐576‐3325   jpatton@ycst.com                 First Class Mail
Counsel for Prepetition Future Claimants’ Representative                                                Attn: Robert Brady                             rbrady@ycst.com                  Email
                                                                                                        Attn: Edwin Harron                             eharron@ycst.com
                                                                                                        Rodney Square
                                                                                                        1000 N King St
                                                                                                        Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                              Page 8 of 8
Case 20-10343-LSS   Doc 1866   Filed 12/22/20   Page 11 of 12

                     EXHIBIT B
                                       Case 20-10343-LSS         Doc 1866                Filed 12/22/20           Page 12 of 12
                                                                            Exhibit B
                                                                      Additional Service List
                                                                     Served as set forth below

                                 Description                         Name                               Address                   Email                 Method of Service
General Liability ‐ Personal Injury Claim          Creditor Redacted                         Address Redacted                                        First Class Mail
Legal‐GL Personal Injury Claim (Parent Address)    Creditor Redacted                         Address Redacted                                        First Class Mail
Defendants                                         BOY SCOUTS OF AMERICA                                          Jonathan.Widmark@scouting.org      Email
Defendants                                         Patricia Smith                                                 patricia.smith@robeson.k12.nc.us   Email




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                              Page 1 of 1
